Matter of Tamel D. (Curtiz J.--Tanisha R. B.) (2017 NY Slip Op 08664)





Matter of Tamel D. (Curtiz J.--Tanisha R. B.)


2017 NY Slip Op 08664


Decided on December 13, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 13, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JEFFREY A. COHEN
ROBERT J. MILLER
BETSY BARROS, JJ.


2016-08340
 (Docket Nos. N-7389-15, N-7390-15, V-18298-15, V-18310-15, O-18200-15)

[*1]In the Matter of Tamel D. (Anonymous). Administration for Children's Services, petitioner-respondent; Curtiz J. (Anonymous), respondent-appellant, Tanisha R. B. (Anonymous), respondent-respondent. (Proceeding No. 1)
In the Matter of Taliyah B. (Anonymous). Administration for Children's Services, petitioner-respondent; Curtiz J. (Anonymous), respondent-appellant, Tanisha R. B. (Anonymous), respondent-respondent. (Proceeding No. 2)
In the Matter of Tanisha R. B. (Anonymous), petitioner-respondent, Curtiz J. (Anonymous), respondent-appellant, Administration for Children's Services, respondent-respondent. (Proceeding No. 3)
In the Matter of Tanisha R. B. (Anonymous), respondent, v Curtiz J. (Anonymous), appellant. (Proceeding No. 4)


Joseph H. Nivin, Forest Hills, NY, for respondent-appellant in Proceeding Nos. 1, 2, and 3 and appellant in Proceeding No. 4.
Zachary W. Carter, Corporation Counsel, New York, NY (Claude S. Platton and Eric Lee of counsel), for petitioner-respondent in Proceeding Nos. 1 and 2 and respondent-respondent in Proceeding No. 3.
Ronna Gordon-Galchus, Fresh Meadows, NY, for respondent-respondent in Proceeding Nos. 1 and 2, petitioner-respondent in Proceeding No. 3, and respondent in Proceeding No. 4.
Seymour W. James, Jr., New York, NY (Tamara A. Steckler, Claire V. Merkine, and [*2]Sara Reisberg of counsel), attorney for the child Tamel D.
Ira J. Forman, Brooklyn, NY, attorney for the child Taliyah B.

DECISION & ORDER
Appeal from an order of the Family Court, Kings County (Ilana Gruebel, J.), dated June 29, 2016. The order denied the father's motion to vacate, inter alia, an order of fact-finding and disposition of that court dated March 8, 2016, which, upon his failure to appear at a fact-finding hearing and after an inquest, found that he neglected the subject children.
ORDERED that the order dated June 29, 2016, is affirmed, without costs or disbursements.
In March 2015, the Administration for Children's Services filed petitions pursuant to Family Court Act article 10, alleging that the father neglected the subject children by perpetrating acts of domestic violence against their mother. Thereafter, the mother filed a family offense petition and a custody petition against the father. On March 7, 2016, the father was not present for a fact-finding hearing, and the Family Court proceeded to an inquest. After the mother testified, and upon the father's default, the court issued orders relating to all of the proceedings, finding, among other things, that the father neglected the children. The father later moved to vacate the orders, offering as an excuse for his failure to attend the fact-finding hearing that he was feeling ill. The court denied his motion, and the father appeals.
The Family Court providently exercised its discretion in denying the father's motion to vacate the orders entered upon his default. The father did not demonstrate a reasonable excuse for his failure to attend the fact-finding hearing, since his excuse that he was feeling ill was unsupported by medical evidence (see Matter of Paul G.D.H. [Yvonne H.], 147 AD3d 699; Matter of Li Wong v Fen Liu, 121 AD3d 692, 693; Matter of Raphanello J.N.L.L. [Rasheem L.], 119 AD3d 580; Matter of Menesha B., 306 AD2d 22). Since the father did not establish a reasonable excuse for his default, we need not reach the issue of whether he presented a potentially meritorious defense (see Matter of Kimberly S.K [Kimberly K.], 138 AD3d 853).
The father's remaining contentions are either without merit or not properly before this Court.
RIVERA, J.P., COHEN, MILLER and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court